Citation Nr: 0513336	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  01-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
secondary to service-connected hayfever.

2.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome.

3.  Entitlement to a rating in excess of 60 percent for 
chronic cystitis.

4.  Entitlement to a compensable rating for hayfever with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  A hearing was held 
before the undersigned Veterans Law Judge in April 2003.


FINDINGS OF FACT

In March 2005 correspondence, prior to the promulgation of a 
decision in the appeal, the veteran requested that the issues 
of entitlement to service connection for asthma and 
entitlement to increased ratings for irritable bowel 
syndrome, chronic cystitis, and hayfever with headaches be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issues of entitlement to service connection 
for asthma and entitlement to increased ratings for irritable 
bowel syndrome, chronic cystitis, and hayfever with headaches 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In March 2005 
correspondence, the veteran indicates that she no longer 
wished to pursue her claims.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issues on appeal and they are 
dismissed.


ORDER

The appeal for entitlement to service connection for asthma 
and entitlement to increased ratings for irritable bowel 
syndrome, chronic cystitis, and hayfever with headaches is 
dismissed.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


